—Order unanimously reversed on the law with costs and application granted. Memorandum. Defendant was forced to incur counsel fees and costs based upon the failure of plaintiff to pay court-ordered maintenance and his meritless legal claims (see, Brancoveanu v Brancoveanu, 156 AD2d 410; Rados v Rados, 133 AD2d 536). We, therefore, conclude that it was an abuse of discretion to deny defendant’s application for counsel fees and costs. (Appeal from Order of Supreme Court, Erie County, Notaro, J. — Attorney’s Fees.) Present— Pine, J. P., Fallon, Wesley, Doerr and Davis, JJ.